FILED
                             NOT FOR PUBLICATION                            OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARNELL DUKES,                                   No. 11-16944

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00864-CRB

  v.
                                                 MEMORANDUM *
V. LIZAOLA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       California state prisoner Darnell Dukes appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force

and deliberate indifference to his serious medical needs. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, White v. Roper, 901 F.2d 1501, 1503

(9th Cir. 1990), and we affirm.

      The district court properly granted summary judgment on Dukes’

handcuffing claim because Dukes failed to raise a genuine dispute of material fact

as to whether defendants acted “maliciously and sadistically for the very purpose

of causing harm” by handcuffing Dukes behind his back following an altercation.

Clement v. Gomez, 298 F.3d 898, 903 (9th Cir. 2002).

      The district court properly granted summary judgment on the basis of

qualified immunity on Dukes’s pepper spray decontamination claim because it

would not have been clear to reasonable prison officials in defendants’ position

that the decontamination would amount to deliberate indifference. See Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (an official is entitled to qualified immunity if

the “conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known” (citation and internal quotation

marks omitted)); Clement, 298 F.3d at 904 (“‘Deliberate indifference’ is evidenced

only when ‘the official knows of and disregards an excessive risk to inmate health

or safety. . . .’” (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

      Defendants’ motion to strike is denied as moot.

      AFFIRMED.




                                           2                                    11-16944